COX, Judge
(dissenting): *
If this case were about the issue before the Court, I would not need to write a separate opinion. The granted issue forthrightly asks: “Whether the military judge erred to the substantial prejudice of appellant by refusing to allow the defense to rebut prosecution evidence, thereby denying appellant a fair trial.” (Emphasis added.) Initially I, too, thought the military judge might have been a bit too hasty in excluding the three items of defense rebuttal — the evident subject of the granted issue; hence my willingness to review the case. Closer examination, however, has convinced me that the judge had good and sufficient reasons for each of his rulings under the circumstances of this case. Had the majority contented itself with resolving these fact-specific matters, little damage to the law could have resulted, and I might have recorded my contrary views most succinctly.1
*172For reasons not entirely clear, however, the majority has not seen fit to confine itself to the propriety of the defense rebuttal. Instead, the majority reaches outside the framed issue to test the initial admissibility of the supposedly antecedent government evidence. 36 MJ at 160. Of course, this Court could have identified that question for consideration if we wished, but we did not. Not surprisingly, therefore, the parties to this appeal have not focused on this matter. The result is that the majority, in effect, blind-sides the prosecution. In addition, in order to reach this result, the majority perforce glosses over another salient feature — the fact that the defense did not object to admission of this prosecution evidence at trial.2 Why *173the majority is so intent upon reaching this holding; what they apparently mean by their insistent claim that the Government presented “profile” evidence; and what the implications of this decision on the law might be cause me to register these misgivjne.g
Admissibility of Dr. Smith’s Testimony — Part I
Since the majority finds Dr. Smith’s testimony so abhorrent and has made its admissibility the key issue, the nature of that testimony ought to be described. As noted by the majority, the word “profile” does not appear in the testimony. Indeed, at no point in these proceedings was it expressed or intimated, either through Dr. Smith’s testimony, through argument of trial counsel, or through the instructions of the military judge, that (a) the evidence suggested that appellant or his family fit some sort of a “profile” or that (b) there even was such a thing as a “profile” in this area. Moreover, labels such as “syndrome” and “sex abuse syndrome” did not appear in Dr. Smith’s testimony until brought up by the defense on cross-examination. (When asked by defense counsel, Dr. Smith promptly rejected the diagnostic validity of suc^ concepts.) Dr. Smith s actual testimony can be broken into three areas.

A. The “Risk Factors’’

First, trial counsel asked Dr. Smith whether, in his “opinion,” there were “any factors that may exist in the home that may increase the risk of sexual abuse occurring.” Without defense objection, Dr. Smith identified three:
In culling through all of the data there seemed to be certain things [ejmerging that increase the risk for a child to be the victim of a sex abuse. One of the factors appears to be where there is only one biological parent in the family. Another factors that occurs is that there is a stepfather in the family. A third factor that tends to increase the risk for abuse within the family is to be [sic] a marital dysfunction.
*174Dr. Smith went on, spontaneously, to state shortly thereafter:
Now as I talk about this, it increases the risk of sex abuse; certainly it doesn’t mean that sex abuse will occur.
Direct examination follow-up and cross-examination on this aspect of Dr. Smith’s testimony were perfunctory.

B. “Phases” of Child Abuse

The second focus of Dr. Smith’s direct examination, again without defense objection, related to whether, in Dr. Smith’s opinion, there was “a sequential response, a series of responses that an abused child seems to go through.” In a lengthy narrative, Dr. Smith responded that there were generally considered to be “about five phases” in a child “sexual abuse experience.” First is the “phase ... called the engagement phase,” where “the perpetrator elicits the behavior from the child victim.” Second is the “phase” called “the sexual activity phase,” where the sexual conduct actually occurs. “The third phase ... tends to be what’s called the secrecy phase,” where the perpetrator seeks to assure the silence of the victim. “The fourth phase is called disclosure,” where the conduct gets reported or discovered. The final “phase” is called the “suppression phase ... where it seems like every dynamic within the child, within the child’s family, within the perpetrator, is to suppress the evidence of the allegation.”
Specifically, in none of these “phases” was any typical manner of occurrence suggested. Each “phase” was postulated as having numerous possible manifestations. For example, in the “disclosure” phase, the victim might tell someone; the perpetrator and the victim might be discovered in the act by someone else; or the victim might contract venereal disease, etc. Similarly, in the so-called “suppression” phase, multiple and divergent behaviors and manifestations were postulated as possible. At no point was it intimated that the occurrence of any given set of “factors” warranted a conclusion that child sexual abuse had occurred.
Regarding these multiple behavior possibilities of the final phase, Dr. Smith stated on cross-examination:
The research shows that there have been enormous attempts to be able to identify specific behavioral symptoms that go along with sex abuse. I mentioned several. There’s a whole list that’s even long[er] than that. Unfortunately, most of these behavioral symptoms you’ll find in children undergoing any kind of trauma or significant stress.
The military judge further anchored this aspect of Dr. Smith’s testimony:
Q. Doctor, these behavioral indicators that you discussed, am I correct that they are related to a stress or a trauma in the family?
A. That’s correct.
Q. That could be sexual abuse but it could be any other factor.
A. That’s right.
Nothing in this section of Dr. Smith’s testimony remotely suggested the existence of any type of child sexual abuse or abuser “profile.”

C. Credibility Evaluation

The final aspect of Dr. Smith’s direct-examination testimony, again without defense objection, concerned the manner in which the credibility of an alleged victim is evaluated by psychotherapists. Not having ever examined B, Dr. Smith certainly offered no opinion as to her credibility. Cf United States v. Arruza, 26 MJ 234 (CMA 1988), cert. denied, 489 U.S. 1011, 109 S.Ct. 1120, 103 L.Ed.2d 183 (1989); United States v. Petersen, 24 MJ 283 (CMA 1987). Instead, he was asked about the ways psychotherapists seek to validate claims of child sexual abuse. He described how, not so many years ago, experts tended to assume the truth of child sexual abuse allegations — but no more! He explained that experts now look to many factors to help them decide whether the child is telling the truth. These “factors” include such items as: whether the perpetrator confessed; whether there was “hard medical evidence,” such as semen in the child’s vagina, *175venereal disease, etc.; whether there was “unusual dilatation [presumably meaning dilation] of the introitus or the vaginal canal in a female victim commensurate with her age”3; whether the misconduct was described as a single event or as “a progression of incidents over time from less intimate to more intimate behavior”; whether the child explained the conduct in “sexual detail,” as opposed to only saying, “My daddy had sex with me”; and so forth.
Again, there was no intimation that any combination of “factors” projected any sort of a “profile” — there was no “a, b, c, d.” See n. 2, supra.

D. “Profile” Evidence

What then could the majority mean when they insist that a “profile” was presented in this case and that appellant was denied a fair trial thereby? Since no such claim was ever articulated4 to the factfinder, I have to presume that the majority sees some sort of implicit “profile” within Dr. Smith’s “risk factors,” his “phases” of child sexual abuse, and his list of credibility-evaluation aids. Thus the groundwork was being laid for other evidence that some of these “factors” were present and operating in this case. This combination of Dr. Smith’s general testimony with case-specific, arguably corroborative observations apparently completes the loop and projects the forbidden “profile.” Whether ’ this “profile” is seen as ersatz evidence in itself, having some weight of its own, or merely as some sort of a syllogistic link is not entirely clear.
I seriously doubt that it is possible to inject a “profile” — whatever that is — implicitly. For the purpose of this discussion, however, I assume a “profile,” as used here, must have something to do with at least a semicoherent assertion that there is a certain list of “factors” which would, if present in certain combinations, indicate the existence of some other significant matter. For example, in the case of the infamous “drug courier profile,” the express representation, generally, is that the presence of certain, readily observable factors (usually innocuous or ambiguous in themselves) so signifies the presence of illicit drugs that the Constitutional requirements for various degrees of detention and searches are ipso facto satisfied. See Florida v. Royer, 460 U.S. 491, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983); United States v. Belcher, 685 F.2d 289 (9th Cir.1982). In the case of a child-abuse/abuser profile, presumably, the representation would be that there is a certain combination of factors which indicate that abuse has occurred. Thus, proving the factors would arguably tend to prove the crime.
The problem I have with the majority’s approach is the apparent conclusion that scientific background testimony plus “corroboration” equals a “profile,” and that “profiles” are generally evil per se.5 In so doing, the majority makes no allowance at all for standard “major premise” expert *176testimony. See Imwinkelried, A Comparativist Critique of the Interface Between Hearsay and Expert Opinion in American Evidence Law, 33 Boston College L.Rev. 1 (1991); Mil.R.Evid. 702, Manual for Courts-Martial, United States, 1984. Indeed, it is precisely as used in this court-martial that all major premise expert testimony is received to assist factfinders in understanding scientific background, when such assistance will help them evaluate evidence before them. Thus a physician who has not examined a victim or plaintiff, but who describes the characteristics of broken bones, would, under the majority’s theory, be presenting profile testimony — if other evidence in the case is offered to prove that the characteristics were (or were not) present. Similarly, a psychiatrist who has not examined the subject, but who describes the characteristics of a certain mental disorder, is actually presenting profile testimony — if other evidence is offered to show that the characteristics were (or were not) present.
Contrary to the majority view, the testimony in the foregoing examples is generally admissible, not because a “profile” is or is not presented, but because the logical syllogism is valid. Merely labeling testimony as “profile,” as the majority does, is no answer. There is no rules of evidence defining “profile” evidence or delimiting its admissibility. The primary rule of evidence at play here is simply Mil.R.Evid. 402 entitled, “Relevant evidence generally admissible; irrelevant evidence inadmissible.”
Admissibility of Dr. Smith’s Testimony — Part II
Notwithstanding the absence of meaningful counsel input on the admissibility question and ignoring defense waiver for the moment, I, too, will hazard some thoughts about the propriety of Dr. Smith’s testimony since the majority has claimed that license. Rather than sweeping broadly with labels, however, I will apply the approach I took in a trilogy of recent opinions: United States v. Suarez, 35 MJ 374 (CMA 1992); United States v. King, 35 MJ 337 (CMA 1992); United States v. Johnson, 35 MJ 17 (CMA 1992). That approach involves examining each piece of the expert’s testimony for purpose and relevance, and requiring limiting instructions where appropriate. As I admonished in United States v. King, supra at 342:
The evaluation of expert testimony does not end with a recitation of academic degrees. Everything the expert says has to be relevant, reliable, and helpful to the factfinder. A rational and demonstrable basis is the sine qua non of expert opinion.

A. The Risk Factors

Regarding the “risk factor” section of Dr. Smith’s testimony, both parties might have made the record of Dr. Smith’s testimony more excerpt-proof, but his meaning was plain enough. Clearly, what he was indicating was that, within that subset of cases in which child sexual abuse has actually occurred, these three (or is it two?) “factors” seemed to recur. He was not asked about the general incidence of child sexual abuse in families where there is a stepfather and marital dysfunction.
I assume that rate to be rather low in the overall population. Therefore I suppose it could be argued that appellant’s status as stepfather, coupled with the Banks’ marital dysfunction, tends to prove that child abuse did not occur.6 See generally 1 J. Myers, *177Evidence in Child Abuse and Neglect Cases § 9.50 (1992). I do not read Dr. Smith as intimating otherwise.
It is interesting to note that, as to the stepfather aspect, the defense expert, Dr. Underwager, agreed in large part. As he testified during the defense case-in-chief:
What you do have is basically incidence figures. And that there is relatively high incidence of sexual abuse when there’s a stepfather in the home.
Dr. Underwager’s disagreement was with the label “risk factors” versus “incidence figures”; he also disputed the correlation with marital dysfunction. During Dr. Underwager’s testimony, the point was much more forcefully made that these “risk” or “incidence” factors proved nothing. See n. 6, supra. On the whole, no one in the court room could have missed the meaning of both experts; no one could have regarded appellant’s status as a stepparent and the fact of marital dysfunction as being significant evidence of guilt, as the majority seems to acknowledge. 36 MJ at 163. The “problem” with this sort of testimony is not that it is prejudicial, but that it proves so little. See United States v. Johnson, 35 MJ at 21. The claim that these isolated comments by Dr. Smith amounted to some sort of a “profile” to the prejudice of appellant, against the backdrop of this record, simply fails.

B. “Phases" of Child Abuse

In general, Dr. Smith’s “phase” testimony appears to be plainly admissible. As with the foregoing evidence, this was not testimony without context. Rather, this was a case featuring a youthful alleged victim who had apparently tolerated sexual abuse over a considerable period of time and who, at one point prior to trial, made statements indicating that either the incidents did not occur or that somebody else had done it. This recantation became the primary focus of the defense attack on the alleged victim’s credibility. The attack began with defense voir dire, and it carried right on through the defense opening statement, defense cross-examination of government witnesses, the defense case-in-chief, and defense closing arguments. Even though the defense failed to object to Dr. Smith’s testimony, see n. 2, supra, trial counsel twice explained that his reason for presenting the testimony was to account for the recantation and, hence, counter the attack on the victim’s credibility.7 In these circumstances, testimony of this sort is admissible to explain that a victim’s recantation does not necessarily establish that the conduct did not occur. See United States v. Suarez, supra; Myers, Bays, Berker, Berliner, Corwin, & Saywitz, Expert Testimony in Child Sexual Abuse Litigation, 68 Neb-L.Rev. 1, 68 (1989). Dr. Smith did not suggest that a victim’s recantation was proof that abuse had occurred. If a better instruction might have been fashioned, none was requested by the defense, and no objection was raised as a to the instructions given. Any instructional deficiency might be tested for plain error. United States v. Fisher, 21 MJ 327 (CMA 1986). The evidence, however, was apparently admissible.

C. Credibility Evaluation

For the same reason, Dr. Smith’s testimony regarding credibility-evaluation techniques was apparently admissible. The defense cannot blast away at a victim’s credibility and, at the same time, expect to bar the prosecution from pointing out ways for the factfinder to determine credibility. Of course, the defense did not try to bar this evidence at the court-martial, but the majority has. Again, any instructional error *178was waived, but it might be tested for plain error.
Part III — Prejudice
Finally, the majority does not see fit to subject their conclusions of error to any sort of prejudice test vis-a-vis the evidence of record, presumably due to the host of errors they perceive. Given my view that the defense evidence in issue was properly rejected, see n. 1, supra, and that the defense waived any objection to Dr. Smith’s testimony and the military judge’s instructions, see n. 2, supra, I would have at least expected an assertion of plain error as a basis for unilaterally providing appellant relief. United States v. Fisher, supra. As noted, I find very little that was objectionable in Dr. Smith’s testimony, and that part of his testimony which might be questioned is de minimis.
Had I been testing for prejudice, I would not have failed to note that the court members heard B’s 8-year-old playmate testify how B first reported the abuse to her. In addition, the members heard the testimony of this same friend’s mother, B’s babysitter. B related the complaint to the babysitter; and the babysitter had a confrontation with appellant — who promptly made a clear consciousness-of-guilt statement. Further, in addition to the numerous admissible hearsay statements made by B to physicians and social workers, the members heard another powerful consciousness-of-guilt statement made by appellant to one of the social workers.
Also, the members heard a statement made by appellant to a friend and co-worker that can only be classified as an outright admission of guilt. Moreover, the members heard from a succession of physicians whose views on the condition of this 7-year-old's vagina left little room for doubt. Finally, the court members had the opportunity to judge the performance of 7-year-old B herself, as she described on the witness stand how appellant forced his penis into her mouth and how she threw up afterward. The members heard B admit on the stand that she had once said someone else did it to her, but that what she told the physicians and social workers was true. See n. 7, supra. If this 7-year-old was acting on the stand, cross-examination would have revealed it.
Even assuming that some aspects of Dr. Smith’s testimony may have been off point and even assuming the military judge did not limit its use as tightly as possible, I would be unable, on this record, to find prejudice, much less plain error. Art. 59(a), UCMJ, 10 USC § 859(a). Had a challenge to the propriety of Dr. Smith’s testimony been properly before this Court, such that counsel were permitted to set the issues in perspective, I am confident that the majority would not have so badly misconstrued and mischaracterized this record of trial.
In all respects, I join Judge CRAWFORD; and I dissent.

 This opinion was filed after release of the majority opinion in order to permit further consideration of the issues that was not possible during the closing days of the term of Court. It was circulated to the other judges on November 2, 1992.


. In brief, I agree entirely with Judge Crawford's resolution of these matters. The impression left by the majority opinion seems to be that the defense was permitted to introduce no evidence in “rebuttal” and indeed very little evidence at all. To the contrary, the evidence the majority views as so offensive and so in need of rebuttal — Dr. Smith’s alleged “profile" testimony — was the primary subject of Dr. Underwager’s approximately 4-hour rebuttal testimony. If "family” or any other "profile” evidence needed rebutting, it was rebutted.
Of course it was no alleged “family profile" that the defense wanted to counter with what Dr. Underwager acknowledged to be an "MMPI profile." Appellant’s responses on an MMPI [Minnesota Multiphasic Personality Inventory] test compare to a claimed "family profile” as apples do to oranges. Nonrebuttal apart, how*172ever, the evidentiary validity of this item was adequately resolved in the majority opinion and requires no further comment.
The second “rebuttal’’ claim — that Dr. Under-wager should have been allowed to mount the witness stand and start spouting scientific hearsay — is similar to the claim in United States v. King, 35 MJ 337 (CMA 1992). Certainly the defense here was proffering no learned-treatise exception to the hearsay rule — for no “treatise" has ever materialized. See Mil.R.Evid. 803(18), Manual for Courts-Martial, United States, 1984. And the hearsay assertions were certainly not being touted as a basis for the witness’ expert opinion — Dr. Underwager, a psychologist, never claimed to be an expert on infant vaginal size (unlike the pediatricians and gynecologists who testified for the prosecution). See Mil.R.Evid. 703.
In any event, since these alleged studies have never been submitted, what is the prejudice? Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Not being a physician myself, I am not prepared to assume that "unusual dilatation [presumably meaning dilation] of the introitus or the vaginal canal in a female victim commensurate with her age” is not a matter worthy of consideration in evaluating complaints of child sexual abuse. See text, infra. Parties asserting prejudice should be prepared to establish prejudice, not just claim it. This allegation of error should have been rejected summarily.
The final "rebuttal” item was the military judge’s refusal to admit the videotape of the interview of the alleged victim, B. In this regard, the military judge was again absolutely correct, inasmuch as the defense proffer did not correspond with fact. In its case-in-chief, the prosecution elicited statements made by B to a social worker during therapy. The methodology of the social worker during therapy was explained fully at the court-martial and was the subject of extensive cross-examination.
The videotaped session, however, came much latter. As the investigation under Article 32, UCMJ, 10 USC § 832, approached, a concern arose as to whether B would be able to communicate under the pressures of the hearing. Therefore, it was decided to capture the essence of her testimony on a videotape. As was thoroughly explained at the court-martial, the social worker's approach and methodology were entirely different at this video session. Here, the effort was simply to have B repeat her prior statements made over the course of the treatment process. No claim was ever made that this was a therapy session, that the interview techniques were at all similar to those of the prior therapy sessions, or that the videotaped statements met any exception to the hearsay rule. As it turned out, B was able to testify at the session under Article 32 (and the court-martial), so the prosecution never offered the videotape in evidence.
Nevertheless, the defense at trial wanted the videotape shown to the court members in conjunction with Dr. Underwager's testimony. The defense represented that the videotape session revealed the interviewer’s techniques of asking leading questions and of not accepting undesired answers (i.e., forcing B to keep trying until she made the response the interviewer wanted to hear). The defense response was that this would show that the statements made during therapy were unreliable! Again it was a case of apples and oranges. According to the clear evidence, the videotape sessions would not reveal the techniques of the therapy sessions. The military judge correctly assessed the situation, and he properly excluded the evidence on the basis proffered.
I cannot pass this videotape claim without making a personal observation. Having viewed the video myself, I am struck by the potential prejudicial impact on appellant of the victim's statements therein. Suffice it to say, if the military judge had played this tape to the court members, we would have had before us the much more substantial question of competence of counsel for introducing the tape. Prejudice in not receiving the videotape under these circumstances seems inconceivable.


. As the majority somewhat alludes, the only discussion even touching on the issue arose when Mrs. Banks, appellant’s wife, was on the stand. Trial counsel was delving into the intrafamily relationships in the Banks’ household, and he was attempting to get Mrs. Banks to concede that appellant regularly beat B and her.
Upon trial defense counsel's objection to receipt of the uncharged misconduct evidence, the military judge picked up the ball and began challenging the prosecution’s entire theory of *173the case. In the process, the military judge, in a session under Article 39(a), UCMJ, 10 USC § 839(a), smoked out the prosecutor's thought of expressing a profile theory to the factfinder. Thereupon, this much-maligned military judge — sua sponte — abruptly cut the Government off at the pass — thusly:
In other words are you going to bring up that the accused has a profile of a sexual offender because he does a, b, c, and d; in which case then that is inadmissible. Because you can’t bring up a character trait to prove that the individual acted in conformity with that.
(Emphasis added.)
Lest there be any doubt in anybody’s mind, the judge repeated his ruling a page later:
Okay. When you’re saying “character traits within the Banks family,” are you going to keep it within family traits and family activities; i.e. dysfunctions within the family between husband and wife, dysfunctions between children, children assuming parental roles. Things of that nature rather than specifically saying that because the accused does a, and the accused does b, therefore he’s a sex offender.
(Emphasis added.) Trial counsel acceded. Thus, in scope, the judge permitted testimony about family dynamics, but he specifically barred representations of profile.
In consequence, though not raised by the defense, the "profile" idea was clearly identified in an Article 39(a) session — and ruled out. With this ruling in its pocket, what did the defense do? It was not until 150 pages later in the record of trial that Dr. Smith was even called to the stand as a prosecution witness. If the Government was trying to smuggle in "profile” testimony through Dr. Smith, here surely is where we would expect to find an objection — for nothing could be clearer than that the military judge had expressly forbidden such a claim! Yet there was no objection. Indeed, during the entirety of Dr. Smith’s testimony on direct-examination (19 pages in the record of trial), the sole defense objection — which the military judge promptly sustained — went to one unrelated hypothetical question. Never did the defense object that Dr. Smith’s testimony amounted to some sort of "profile." Never did the defense complain that his testimony violated the military judge’s prior rulings. On cross-examination, moreover, the defense promptly took Dr. Smith right back through his direct testimony; and, during the defense case-in-chief, the defense took its own expert, Dr. Underwager, right back into all the same areas.
Why the defense did not object to the testimony is not difficult to speculate. First, no "profile” was presented. Second, the defense casein-chief was built almost entirely around the testimony of Dr. Underwager; objecting to Dr. Smith's testimony would have militated against presentation of the defense case. Whatever the reason, there was plainly no defense objection at trial to Dr. Smith’s testimony.


. It was apparently in response to this reference that the defense wanted to use Dr. Underwager to describe the studies he had read, which presumably related to variances in the vaginal sizes of young girls. See n. 1, supra.


. The majority cannot seriously contend that trial counsel set up a "profile” claim in closing argument. As noted by Judge Crawford, trial counsel’s argument came after trial defense counsel's lengthy closing peroration, in which he accused the Government of asserting all manner of fanciful theories, including "profile.” Trial counsel’s rejoinder, however, was a specific disavowal of all such theories. His lone statement that the long-term marital dysfunction between appellant and his wife "[cjonsistent with what you would expect to find in families where the dad is abusing the child" is hardly the equivalent of saying: There is a “profile” of child sexual abuse; this is what it consists of; and appellant fits it. The majority's out-of-context citation of this comment underscores their apparent conviction that "profile” cannot only be raised implicitly, but even in the face of an explicit disavowal.


. I trust the majority is not here signaling a movement to banish preemptively wholesale categories of potential expert testimony, without regard to context and the purpose for which they are offered, and without affording the parties an opportunity to litigate relevance, reliability, helpfulness, and such other matters as relate to admissibility. See, United States v. Gipson, 24 MJ 246 (CMA 1987).


. Claiming no originality of thought, I offer this scenario: Assume it can be shown that the only recurrent identifiers of child sexual abusers are red hair, blue eyes, and left-handedness. Assume also that, in 50% of the cases in which child abuse has actually occurred, the abuser bore these features. Assume further that 50% of all people having these three characteristics are actual child abusers, but that the other 50% are not. What does it prove if the accused has red hair, blue eyes, and is left-handed? Is the accused more likely or less likely to have abused a given child? Obviously we do not know, for the characteristics do not help us decide into which subset of red haired, blue eyed, left-handed people the accused fails. Even if the abuse figures ran as high as 90%, they would still not shed any light on whether the accused was in the 90% group or the 10% group. Marital dysfunction, a single biological *177parent, and stepparenthood are no different talismanically. Maybe they shed some light on why a particular person is prone to behave in a certain way, but they shed little light on whether abuse occurred or whether a certain person is an abuser.


. A major undercurrent of this court-martial was appellant’s apparent disobedience of an order to stay away from B — and the pressure put on her during this interim. For approximately one month after the allegations came to light, appellant continued to stay with the victim and her mother, and he had exclusive access to B for extended periods.